Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Arguments
	Applicant’s arguments filed on 3/4/2022 have been considered, but not persuasive. 

Applicant’s argument: 
The Applicant submits that the combination of Al-Fuqaha, Banks, and Sivasubramanian does not teach, suggest, or render obvious, for example, the features of "the annotation stream defines connection details of the annotation stream through which one or more subscribed messages to which the custom application is subscribed, are delivered to a messaging end point and wherein, the annotation filter defines filtering rules to be applied to the one or more subscribed messages that are to be delivered to the messaging end point as specified in the connection details of the annotation stream," as recited in independent claim 1.

The Applicant also submits that one or more features described in independent claim 1, provides a technical advantage over the system of Al-Fugaha, Banks, and Sivasubramanian. In this regard, the present invention makes the subscription process more accessible and adaptable by the requesting entities (e.g., the custom application, and users of the custom application), and ensures that the custom application only subscribes to messages that the custom application is permitted to access. See paragraphs [0018] of Applicant's Specification.

Examiner’s response to applicant’s argument:
Examiner respectfully disagrees. Applicant argues that current rejection prior art do not teach "the annotation stream defines connection details of the annotation stream through which one or more subscribed messages to which the custom application is subscribed, are delivered to a messaging end point and wherein, the annotation filter defines filtering rules to be applied to the one or more subscribed messages” without providing additional details in the claim language, however as presented here Al-Fuqaha in view of Banks teaches this subject matter (Col. 4, ll. 34-67, “...Connection details, such as the client ID of client device 220 may be stored in a cache, for example, maintained by gateway 124. Gateway 124 may then create a message filter on the message bus 215 if one does not exist, or it may update an existing message filter. The message filter may include identifying information of the recipient of the message, such as client device 220. For example, the message filter may include the client ID of client device 220, a message topic, a recipient address, etc...If a message is read by gateway 124 based on a match of the message filter or a recipient client ID, gateway 124 may transmit the message to the associated client device 220...”); (e.g. connection details; Col. 4, ll. 34-67). Banks teaches message filter rules ([Col. 4 Lines 60-67] Such a message filter may be treated as a message topic subscription for retrieving messages)([Col. 5 Lines 10-22] matching message filter). 
Applicant argues that that one or more features described in independent claim 1, provides a technical advantage over the system of Al-Fugaha, Banks, and Sivasubramanian. In this regard, the present invention makes the subscription process more accessible and adaptable by the requesting entities (e.g., the custom application, and users of the custom application), and ensures that the custom application only subscribes to messages that the custom application is permitted to access. See paragraphs [0018] of Applicant's Specification, however these features have never been brought to the claims, therefore this argument is moot. Please check MPEP below. 



Although the claims are interpreted in light of the specification, limitations from the
specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV
Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 10, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Fuqaha et al. (US 10,255,043), hereafter referred to as “Al-Fuqaha”, in view of Banks et al. (US 10,614,021), hereafter referred to as “Banks”, in further view of Sivasubramanian et al. (US 2019/0208032), hereafter referred to as “Sivasubramanian”

Regarding claim 1, Al-Fugqaha discloses:
	A computer-implemented method of subscribing to messages generated from a plurality of edge devices (e.g. sensors; Col. 4, ll. 49-52, “...Message Broker: The message broker provides the FlexBeacon hardware with a publish-subscribe service through which data collected from the FlexBeacon hardware is made available through the Internet...;” Col. 5, ll. 57-67, “The FlexBeacon programmable block hardware is designed to let sensors disseminate their data to other devices and end-user with minimum delay through the use of M2M (machine to machine) communications and a hardware-based rule and data flow-model execution engine...”), comprising:
	determining, at a cloud platform whether a plurality of messages from a plurality of edge devices complies with a common schema (e.g. one of these schemas; Col. 20, ll. 45-61) indicative of a common information model to represent telemetry data associated with the plurality of edge devices (e.g. sensors; Col. 20, ll. 45-61, “...The editor program utilizes the platform APIs for the following tasks: a. Detects or discovers nearby FlexBeacons and display the schema of these beacons to the users. b. Communicates with the message broker to get all topics which represent the services available from sensors and actuators to display them to the users. c. Allows users to create rules for a specific beacon (a single sensor or actuator) or a rule based on many beacons (multiple sensors or actuators). d. Fire events that contain the rules' actions when the rules' antecedents are true...”);
receiving, at a platform from a plurality of edge devices, a plurality of messages that comply with a common schema (e.g. one of these schemas; Col. 20, ll. 45-61, “...The editor program utilizes the platform APIs for the following tasks: a. Detects or discovers nearby FlexBeacons and display the schema of these beacons to the users. b. Communicates with the message broker to get all topics which represent the services available from sensors and actuators to display them to the users. c. Allows users to create rules for a specific beacon (a single sensor or actuator) or a rule based on many beacons (multiple sensors or actuators). d. Fire events that contain the rules' actions when the rules' antecedents are true...”);
Al-Fuqaha doesn’t disclose, but Banks teaches:
receiving, at the cloud platform (e.g. gateway; Col. 1, ll. 35-46) from a custom application (e.g. software components; Col. 10, ll. 21-33), one or more requests to generate at least one annotation stream (e.g. connection details; Col. 1, ll. 35-46, “...receiving a connection request from a client device, determining whether a gateway is available for the client device, creating a connection between the client device and a gateway...;” Col. 4, ll. 34-67, “...Connection details, such as the client ID of client device 220 may be stored in a cache, for example, maintained by gateway 124. Gateway 124 may then create a message filter on the message bus 215 if one does not exist, or it may update an existing message filter. The message filter may include identifying information of the recipient of the message, such as client device 220. For example, the message filter may include the client ID of client device 220, a message topic, a recipient address, etc...If a message is read by gateway 124 based on a match of the message filter or a recipient client ID, gateway 124 may transmit the message to the associated client device 220...”) and at least one annotation filter (e.g. message filter; Col. 1, ll. 35-46, “...creating a message filter for the client device on a message bus, listening for messages on the message bus and transmitting the message to the client device by way of the gateway upon finding a message on the message bus matching the message filter;” Col. 4, ll. 34-67, “...Connection details, such as the client ID of client device 220 may be stored in a cache, for example, maintained by gateway 124. Gateway 124 may then create a message filter on the message bus 215 if one does not exist, or it may update an existing message filter. The message filter may include identifying information of the recipient of the message, such as client device 220. For example, the message filter may include the client ID of client device 220, a message topic, a recipient address, etc...If a message is read by gateway 124 based on a match of the message filter or a recipient client ID, gateway 124 may transmit the message to the associated client device 220...”), wherein the annotation stream defines connection details of the annotation stream through which one or more subscribed messages to which the custom application is subscribed, are delivered to a messaging point and wherein, the annotation filter defines filtering rules to be applied to the one or more subscribed messages that are to be delivered to the messaging end point as specified in the connection details of the annotation stream (Col. 4, ll. 34-67, “...Connection details, such as the client ID of client device 220 may be stored in a cache, for example, maintained by gateway 124. Gateway 124 may then create a message filter on the message bus 215 if one does not exist, or it may update an existing message filter. The message filter may include identifying information of the recipient of the message, such as client device 220. For example, the message filter may include the client ID of client device 220, a message topic, a recipient address, etc...If a message is read by gateway 124 based on a match of the message filter or a recipient client ID, gateway 124 may transmit the message to the associated client device 220...”);
publishing, by the cloud platform, one or more of the plurality of messages to the at least one annotation stream (e.g. connection details; Col. 4, ll. 34-67) based on the one or more annotation filter (e.g. message filter; Col. 4, ll. 34-67).
It would have been obvious to one skilled in the art before the effective filing date of Applicant’s claimed invention to modify the message broker as taught by Al-Fuqqaha with the inclusion of creating a message filter including the client ID of client device so if a message is read by gateway based on a match of the message filter, gateway may transmit the message to the associated client device as taught by Banks because certain transactions may be processed.
Al-Fuqaha in view of Banks doesn’t disclose, but Sivasubramanian teaches:
cloud platform ([0027], “...For example, event hub 122 may be a message broker service which is hosted by the cloud platform 120 and which interacts with the stream platform 124 to control data transfer...”).
	It would have been obvious to one skilled in the art before the effective filing date of Applicant’s claimed invention to modify the message broker and creating a message filter including the client ID of client device so if a message is read by gateway based on a match of the message filter, gateway may transmit the message to the associated client device as taught by Al-Fuqqaha and Banks with the inclusion of the message broker service which is hosted by the cloud platform as taught by Sivasubramanian because Iot is in the realm of cloud computing.

Regarding claim 3, Al-Fugqaha-Banks-Sivasubramanian discloses the method of claim 1, however Al-Fugqaha teaches:
wherein the annotation stream request and the annotation filter request are received via a web application programming interface (API) of the platform (Fig. 2; Col. 10, ll. 27-35)

Regarding claim 10, Al-Fugqaha discloses:
A system for subscribing to messages generated from a plurality of edge devices (e.g. sensors; Col. 4, ll. 49-52, “...Message Broker: The message broker provides the FlexBeacon hardware with a publish-subscribe service through which data collected from the FlexBeacon hardware is made available through the Internet...;” Col. 5, ll. 57-67, “The FlexBeacon programmable block hardware is designed to let sensors disseminate their data to other devices and end-user with minimum delay through the use of M2M (machine to machine) communications and a hardware-based rule and data flow-model execution engine...”), comprising:
one or more processors (Col. 19, ll. 51-63, “The message brokers 30 (FIG. 2) store within their non-transitory memory and execute using their processors(s) a message broker program that plays a role in routing data...”); and
a non-transitory computer readable medium (e.g. memory; Col. 19, ll. 51-63) storing instructions (e.g. message broker program; Col. 19, ll. 51-63) that, when executed by one or more processors (Col. 19, ll. 51-63, “The message brokers 30 (FIG. 2) store within their non-transitory memory and execute using their processors(s) a message broker program that plays a role in routing data...”), cause the one or more processors to perform a method comprising:
determining, at a platform whether a plurality of messages from a plurality of edge devices complies with a common schema (e.g. one of these schemas; Col. 20, ll. 45-61) indicative of a common information model to represent telemetry data associated with the plurality of edge devices (e.g. sensors; Col. 20, ll. 45-61, “...The editor program utilizes the platform APIs for the following tasks: a. Detects or discovers nearby FlexBeacons and display the schema of these beacons to the users. b. Communicates with the message broker to get all topics which represent the services available from sensors and actuators to display them to the users. c. Allows users to create rules for a specific beacon (a single sensor or actuator) or a rule based on many beacons (multiple sensors or actuators). d. Fire events that contain the rules' actions when the rules' antecedents are true...”);
	receiving, at a platform from a plurality of edge devices, a plurality of messages that comply with a common schema (e.g. one of these schemas; Col. 20, ll. 45-61, “...The editor program utilizes the platform APIs for the following tasks: a. Detects or discovers nearby FlexBeacons and display the schema of these beacons to the users. b. Communicates with the message broker to get all topics which represent the services available from sensors and actuators to display them to the users. c. Allows users to create rules for a specific beacon (a single sensor or actuator) or a rule based on many beacons (multiple sensors or actuators). d. Fire events that contain the rules' actions when the rules' antecedents are true...”);
Al-Fuqaha doesn’t disclose, but Banks teaches:
receiving, at the platform (e.g. gateway; Col. 1, ll. 35-46) from a custom application (e.g. software components; Col. 10, ll. 21-33), one or more requests to generate at least one annotation stream (e.g. connection details; Col. 1, ll. 35-46, “...receiving a connection request from a client device, determining whether a gateway is available for the client device, creating a connection between the client device and a gateway...;” Col. 4, ll. 34-67, “...Connection details, such as the client ID of client device 220 may be stored in a cache, for example, maintained by gateway 124. Gateway 124 may then create a message filter on the message bus 215 if one does not exist, or it may update an existing message filter. The message filter may include identifying information of the recipient of the message, such as client device 220. For example, the message filter may include the client ID of client device 220, a message topic, a recipient address, etc...If a message is read by gateway 124 based on a match of the message filter or a recipient client ID, gateway 124 may transmit the message to the associated client device 220...”) and at least one annotation filter (e.g. message filter; Col. 1, ll. 35-46, “...creating a message filter for the client device on a message bus, listening for messages on the message bus and transmitting the message to the client device by way of the gateway upon finding a message on the message bus matching the message filter;” Col. 4, ll. 34-67, “...Connection details, such as the client ID of client device 220 may be stored in a cache, for example, maintained by gateway 124. Gateway 124 may then create a message filter on the message bus 215 if one does not exist, or it may update an existing message filter. The message filter may include identifying information of the recipient of the message, such as client device 220. For example, the message filter may include the client ID of client device 220, a message topic, a recipient address, etc...If a message is read by gateway 124 based on a match of the message filter or a recipient client ID, gateway 124 may transmit the message to the associated client device 220...”), wherein the annotation stream defines connection details of the annotation stream through which one or more subscribed messages to which the custom application is subscribed, are delivered to a messaging point and wherein, the annotation filter defines filtering rules to be applied to the one or more subscribed messages that are to be delivered to the messaging end point as specified in the connection details of the annotation stream (Col. 4, ll. 34-67, “...Connection details, such as the client ID of client device 220 may be stored in a cache, for example, maintained by gateway 124. Gateway 124 may then create a message filter on the message bus 215 if one does not exist, or it may update an existing message filter. The message filter may include identifying information of the recipient of the message, such as client device 220. For example, the message filter may include the client ID of client device 220, a message topic, a recipient address, etc...If a message is read by gateway 124 based on a match of the message filter or a recipient client ID, gateway 124 may transmit the message to the associated client device 220...”);
publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream (e.g. connection details; Col. 4, ll. 34-67) based on the one or more annotation filter (e.g. message filter; Col. 4, ll. 34-67).
It would have been obvious to one skilled in the art before the effective filing date of Applicant’s claimed invention to modify the message broker as taught by Al-Fuqqaha with the inclusion of creating a message filter including the client ID of client device so if a message is read by gateway based on a match of the message filter, gateway may transmit the message to the associated client device as taught by Banks because certain transactions may be processed.
Al-Fuqaha in view of Banks doesn’t disclose, but Sivasubramanian teaches:
cloud platform ([0027], “...For example, event hub 122 may be a message broker service which is hosted by the cloud platform 120 and which interacts with the stream platform 124 to control data transfer...”).
	It would have been obvious to one skilled in the art before the effective filing date of Applicant’s claimed invention to modify the message broker and creating a message filter including the client ID of client device so if a message is read by gateway based on a match of the message filter, gateway may transmit the message to the associated client device as taught by Al-Fuqqaha and Banks with the inclusion of the message broker service which is hosted by the cloud platform as taught by Sivasubramanian because Iot is in the realm of cloud computing.

With regard to claim 12, the instant claim present additional limitations similar to those of claim 3, and is rejected for similar reasons as claim 3.

Regarding claim 16, Al-Fugqaha discloses:
	A non-transitory computer readable medium (e.g. memory; Col. 19, ll. 51-63) storing instructions (e.g. message broker program; Col. 19, ll. 51-63) that, when executed by one or more processors (Col. 19, ll. 51-63, “The message brokers 30 (FIG. 2) store within their non-transitory memory and execute using their processors(s) a message broker program that plays a role in routing data...”), cause the one or more processors to perform a method of subscribing to messages generated from a plurality of edge devices (e.g. sensors; Col. 4, ll. 49-52, “...Message Broker: The message broker provides the FlexBeacon hardware with a publish-subscribe service through which data collected from the FlexBeacon hardware is made available through the Internet...;” Col. 5, ll. 57-67, “The FlexBeacon programmable block hardware is designed to let sensors disseminate their data to other devices and end-user with minimum delay through the use of M2M (machine to machine) communications and a hardware-based rule and data flow-model execution engine...”) comprising:
determining, at a cloud platform whether a plurality of messages from a plurality of edge devices complies with a common schema (e.g. one of these schemas; Col. 20, ll. 45-61) indicative of a common information model to represent telemetry data associated with the plurality of edge devices (e.g. sensors; Col. 20, ll. 45-61, “...The editor program utilizes the platform APIs for the following tasks: a. Detects or discovers nearby FlexBeacons and display the schema of these beacons to the users. b. Communicates with the message broker to get all topics which represent the services available from sensors and actuators to display them to the users. c. Allows users to create rules for a specific beacon (a single sensor or actuator) or a rule based on many beacons (multiple sensors or actuators). d. Fire events that contain the rules' actions when the rules' antecedents are true...”);
receiving, at a platform from a plurality of edge devices, a plurality of messages that comply with a common schema (e.g. one of these schemas; Col. 20, ll. 45-61, “...The editor program utilizes the platform APIs for the following tasks: a. Detects or discovers nearby FlexBeacons and display the schema of these beacons to the users. b. Communicates with the message broker to get all topics which represent the services available from sensors and actuators to display them to the users. c. Allows users to create rules for a specific beacon (a single sensor or actuator) or a rule based on many beacons (multiple sensors or actuators). d. Fire events that contain the rules' actions when the rules' antecedents are true...”);
Al-Fuqaha doesn’t disclose, but Banks teaches:
receiving, at the cloud platform (e.g. gateway; Col. 1, ll. 35-46) from a custom application (e.g. software components; Col. 10, ll. 21-33), one or more requests to generate at least one annotation stream (e.g. connection details; Col. 1, ll. 35-46, “...receiving a connection request from a client device, determining whether a gateway is available for the client device, creating a connection between the client device and a gateway...;” Col. 4, ll. 34-67, “...Connection details, such as the client ID of client device 220 may be stored in a cache, for example, maintained by gateway 124. Gateway 124 may then create a message filter on the message bus 215 if one does not exist, or it may update an existing message filter. The message filter may include identifying information of the recipient of the message, such as client device 220. For example, the message filter may include the client ID of client device 220, a message topic, a recipient address, etc...If a message is read by gateway 124 based on a match of the message filter or a recipient client ID, gateway 124 may transmit the message to the associated client device 220...”) and at least one annotation filter (e.g. message filter; Col. 1, ll. 35-46, “...creating a message filter for the client device on a message bus, listening for messages on the message bus and transmitting the message to the client device by way of the gateway upon finding a message on the message bus matching the message filter;” Col. 4, ll. 34-67, “...Connection details, such as the client ID of client device 220 may be stored in a cache, for example, maintained by gateway 124. Gateway 124 may then create a message filter on the message bus 215 if one does not exist, or it may update an existing message filter. The message filter may include identifying information of the recipient of the message, such as client device 220. For example, the message filter may include the client ID of client device 220, a message topic, a recipient address, etc...If a message is read by gateway 124 based on a match of the message filter or a recipient client ID, gateway 124 may transmit the message to the associated client device 220...”), wherein the annotation stream defines connection details of the annotation stream through which one or more subscribed messages to which the custom application is subscribed, are delivered to a messaging point and wherein, the annotation filter defines filtering rules to be applied to the one or more subscribed messages that are to be delivered to the messaging end point as specified in the connection details of the annotation stream (Col. 4, ll. 34-67, “...Connection details, such as the client ID of client device 220 may be stored in a cache, for example, maintained by gateway 124. Gateway 124 may then create a message filter on the message bus 215 if one does not exist, or it may update an existing message filter. The message filter may include identifying information of the recipient of the message, such as client device 220. For example, the message filter may include the client ID of client device 220, a message topic, a recipient address, etc...If a message is read by gateway 124 based on a match of the message filter or a recipient client ID, gateway 124 may transmit the message to the associated client device 220...”);
publishing, by the cloud platform, one or more of the plurality of messages to the at least one annotation stream (e.g. connection details; Col. 4, ll. 34-67) based on the one or more annotation filter (e.g. message filter; Col. 4, ll. 34-67).
It would have been obvious to one skilled in the art before the effective filing date of Applicant’s claimed invention to modify the message broker as taught by Al-Fuqqaha with the inclusion of creating a message filter including the client ID of client device so if a message is read by gateway based on a match of the message filter, gateway may transmit the message to the associated client device as taught by Banks because certain transactions may be processed.
Al-Fuqaha in view of Banks doesn’t disclose, but Sivasubramanian teaches:
cloud platform ([0027], “...For example, event hub 122 may be a message broker service which is hosted by the cloud platform 120 and which interacts with the stream platform 124 to control data transfer...”).
	It would have been obvious to one skilled in the art before the effective filing date of Applicant’s claimed invention to modify the message broker and creating a message filter including the client ID of client device so if a message is read by gateway based on a match of the message filter, gateway may transmit the message to the associated client device as taught by Al-Fuqqaha and Banks with the inclusion of the message broker service which is hosted by the cloud platform as taught by Sivasubramanian because Iot is in the realm of cloud computing.

With regard to claim 18, the instant claim present additional limitations similar to those of claim 3, and is rejected for similar reasons as claim 3.

Claim(s) 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Fuqaha et al. (US 10,255,043) in view of Banks et al. (US 10,614,021) and Sivasubramanian et al. (US 2019/0208032), as applied to claim(s) 1, 3, 10, 12, 16, and 18, in further view of Bullotta et al. (US 2017/0099332), hereafter referred to as “Bullota”.

Regarding claim 2, Al-Fugqaha-Banks-Sivasubramanian discloses the method of claim 1. Al-Fugqah in view of Banks, and in further view of Sivasubramanian doesn’t teach, but Bullota teaches:
delivering one or more of the plurality of messages to a messaging end point indicated in the annotation stream request (Fig. 1), and wherein the common schema is a common information model comprising a property, a property type, and a property description, and wherein the plurality of messages further comprise messages received from a cloud core or the custom application (Bullotta: [0034], The teaching of the model-based schema and the type definition including a a member selected from the group consisting of a string, a number, a Boolean, a datetime object, a timespan object, an Infotable object, a location object, an XML object, a JSON object, a query object, an image, a hyperlink, an imagelink object, a password object, an html object, a text, a tag object, a schedule object, a variant object, a global unique identifier (GUID) object, a binary large object (BLOB), and an integer and each of the one or more groups of description values forming the metadata construct including a data-value name descriptor, a data-value description-descriptor, and a data value type-descriptor to result in wherein the common schema is a common information model comprising a property, a property type, and a property description, and wherein the plurality of messages further comprise messages received from a cloud core or the custom application).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and creating a message filter including the client ID of client device so if a message is read by gateway based on a match of the message filter, gateway may transmit the message to the associated client device and the message broker service which is hosted by the cloud platform as taught by Al-Fugqaha, Banks, and Sivasubramanian with the inclusion of model-based schema and the type definition as taught by Bullota because these are present in schema-based implementation.

With regard to claim 11, the instant claim present additional limitations similar to those of claim 2, and is rejected for similar reasons as claim 2.

With regard to claim 17, the instant claim present additional limitations similar to those of claim 2, and is rejected for similar reasons as claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Fuqaha et al. (US 10,255,043) in view of Banks et al. (US 10,614,021) and Sivasubramanian et al. (US 2019/0208032), as applied to claim(s) 1, 3, 10, 12, 16, and 18, in further view of Park et al. (US 2019/0094827), hereafter referred to as “Park”.

Regarding claim 4, Al-Fugqaha-Banks-Sivasubramanian discloses the method of claim 1. Al-Fugqaha in view of Banks, and in further view of Sivasubramanian also doesn’t teach: wherein each of the plurality of edge devices (e.g. sensors; [0134]) comprises a formatting module configured to generate the plurality of messages to comply with the common schema. In an analogous art, Park teaches:
wherein each of the plurality of edge devices comprises a formatting module (e.g. adaptor; [0134]) configured to generate the plurality of messages to comply with the common schema (e.g. timeseries; [0134], “real-time ingestion service 304 can be configured to receive and handle measurements obtained from sensors...Adaptors 308 and 310 can translate the data received via real-time ingestion service 304 and message queue 306 and store the data as timeseries 314...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and creating a message filter including the client ID of client device so if a message is read by gateway based on a match of the message filter, gateway may transmit the message to the associated client device and the message broker service which is hosted by the cloud platform as taught by Al-Fugqaha, Banks, and Sivasubramanian with the inclusion of adaptors that can translate data received via real-time ingestion service and store the data as timeseries as taught by Park because time series data is representative of the data stream.

Claim(s) 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Fuqaha et al. (US 10,255,043) in view of Banks et al. (US 10,614,021), and Sivasubramanian et al. (US 2019/0208032), as applied to claim(s) 1, 3, 10, 12, 16, and 18, in further view of Luo et al. (US 2010/0333167), in further view of Delesto et al. (US 2011/0225306), hereafter referred to as “Delesto”

Regarding claim 5, Al-Fugqaha-Banks-Sivasubramanian discloses the method of claim 1. Al-Fugqaha in view of Banks, and in further view of Sivasubramanian also doesn’t teach, but Luo teaches: identifying one or more rules based on requestor information included in each of the one or more annotation filters (Luo: [0007], The teaching of partitioning a set of rules, stored in a storage device of the data processing system, into a plurality of filter sets and selecting, by a processor of the data processing system, one or more filter sets, in the plurality of filter sets, to be used to validate client computing device requests received from client computing devices to result in identifying one or more rules based on the annotation filter request).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and creating a message filter including the client ID of client device so if a message is read by gateway based on a match of the message filter, gateway may transmit the message to the associated client device and the message broker service which is hosted by the cloud platform and adaptors that can translate data received via real-time ingestion service and store the data as timeseries as taught by Al-Fugqaha, Banks, Sivasubramanian, and Park with the inclusion of partitioning a set of rules, stored in a storage device of the data processing system, into a plurality of filter sets and selecting, by a processor of the data processing system, one or more filter sets, in the plurality of filter sets, to be used to validate client computing device requests received from client computing devices to result in identifying one or more rules based on the annotation filter request as taught by Luo because these would be present in rule-based implementation.
Al-Fugqaha in view of Banks, Sivasubramanian, Park, and Luo doesn’t teach, but Delsesto teaches:
	determining whether each of the one or more annotation filters is authorized based on the identified one or more rules (Delsesto: [0131], The teaching of authorizing a content-filtering service based on policy rule to result in determining whether each of the one or more annotation filters is authorized based on the identified one or more rules);
	in response to determining that an annotation filter of the one or more annotation filters is authorized, associating the annotation filter with the at least one annotation stream (Delsesto: [0131], The teaching of content-filtering service to result in associating the annotation filter with the at least one annotation stream);
in response to determining that an annotation filter of the one or more annotation filters is not authorized, sending a notification to the custom application ([0131], The teaching of notifying upon the detection of an SDF event to result in sending a notification to the custom application).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and creating a message filter including the client ID of client device so if a message is read by gateway based on a match of the message filter, gateway may transmit the message to the associated client device and the message broker service which is hosted by the cloud platform and adaptors that can translate data received via real-time ingestion service and store the data as timeseries and partitioning a set of rules, stored in a storage device of the data processing system, into a plurality of filter sets and selecting, by a processor of the data processing system, one or more filter sets, in the plurality of filter sets, to be used to validate client computing device requests received from client computing devices to result in identifying one or more rules based on the annotation filter request as taught by Al-Fugqaha, Banks, Sivasubramanian, Park, and Luo with the inclusion of authorizing a content-filtering service based on policy rule to result in determining whether each of the one or more annotation filters is authorized based on the identified one or more rules as taught by Delesto because these would be present in rule-based implementation.

Regarding claim 6, Al-Fugqaha-Banks-Sivasubramanian-Alam-Park-Luo-Delesto discloses the method of claim 5, however Al-Fugqaha teaches:
wherein the one or more annotation filters (e.g. rules; Fig. 2; Col. 5, ll. 1-23; Col. 15, ll. 39-53) specify one or more source types (e.g. event; Fig. 2; Col. 5, ll. 1-23; Col. 15, ll. 39-53) for custom application (e.g. Graphical Development Suite; Fig. 2) to subscribe to (e.g. Sensors; Fig. 2), and wherein the identified one or more rules specify one or more source types (e.g. event; Fig. 2; Col. 5, ll. 1-23; Col. 15, ll. 39-53) the custom application (e.g. Graphical Development Suite; Fig. 2) is authorized to subscribe to (e.g. Sensors; Fig. 2).

Regarding claim 7, Al-Fugqaha-Banks-Sivasubramanian-Park-Luo-Delesto discloses the method of claim 6, however Al-Fugqaha teaches:
wherein the determining whether each of the one or more annotation filters is authorized based on the identified one or more rules comprises:
comparing the one or more source types (e.g. event; Fig. 2; Col. 5, ll. 1-23; Col. 15, ll. 39-53) specified in the one or more annotation filters (e.g. one of these rules; Fig. 2; Col. 5, ll. 1-23; Col. 15, ll. 39-53) to the one or more source types (e.g. event; Fig. 2; Col. 5, ll. 1-23; Col. 15, ll. 39-53) specified in the one or more rules (e.g. one of the other rules; Fig. 2; Col. 5, ll. 1-23; Col. 15, ll. 39-53).

With regard to claim 13, the instant claim present additional limitations similar to those of claim 5, and is rejected for similar reasons as claim 5.

With regard to claim 14, the instant claim present additional limitations similar to those of claim 6, and is rejected for similar reasons as claim 6.

With regard to claim 15, the instant claim present additional limitations similar to those of claim 7, and is rejected for similar reasons as claim 7.

Claim(s) 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Fuqaha et al. (US 10,255,043) in view of Banks et al. (US 10,614,021) and Sivasubramanian et al. (US 2019/0208032), as applied to claim(s) 1, 3, 10, 12, 16, and 18, in further view of Crabtree et al. (US 2017/0126517), hereafter referred to as “Crabtree”.

Regarding claim 8, Al-Fugqaha-Banks-Sivasubramanian discloses the method of claim 1. Al-Fugqaha in view of Banks, and in further view of Sivasubramanian also doesn’t teach: wherein an annotation filter of the one or more annotation filters specifies at least one or more of: an annotation type; a message source type; a message source instance. In an analogous art, Crabtree teaches: wherein an annotation filter of the one or more annotation filters specifies at least one or more of:
	an annotation type (e.g. times series or non-time series; Figure 3 – 301 – Retrieve predefined API communication parameters from data store; Figure 3 – 305 – Dispose of data per author’s preprogrammed intentions; Figure 3 – 306 – Store data in time series data store; Figure 3 – 307 – Store data in non-time series data store);
	a message source type (e.g. data store; Figure 3 – 301 – Retrieve predefined API communication parameters from data store; Figure 3 – 305 – Dispose of data per author’s preprogrammed intentions; Figure 3 – 306 – Store data in time series data store; Figure 3 – 307 – Store data in non-time series data store), and
	a message source instance (e.g. servers may call external services when needed to obtain additional information; [0058]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and creating a message filter including the client ID of client device so if a message is read by gateway based on a match of the message filter, gateway may transmit the message to the associated client device and the message broker service which is hosted by the cloud platform as taught by Al-Fugqaha, Banks, and Sivasubramanian with the inclusion of storing time series data as taught by Crabtree because time series data is representative of the data stream.

Regarding claim 9, Al-Fugqaha-Banks-Sivasubramanian discloses the method of claim 1. Al-Fugqaha in view of Banks, and in further view of Sivasubramanian also doesn’t teach: wherein an annotation filter of the one or more annotation filters is a combination filter specifying at least: an annotation type; a source type; a combination operator. In an analogous art, Crabtree teaches:
	wherein an annotation filter of the one or more annotation filters is a combination filter specifying at least:
	an annotation type (e.g. times series or non-time series; Figure 3 – 301 – Retrieve predefined API communication parameters from data store; Figure 3 – 305 – Dispose of data per author’s preprogrammed intentions; Figure 3 – 306 – Store data in time series data store; Figure 3 – 307 – Store data in non-time series data store),
	a source type (e.g. data store; Figure 3 – 301 – Retrieve predefined API communication parameters from data store; Figure 3 – 305 – Dispose of data per author’s preprogrammed intentions; Figure 3 – 306 – Store data in time series data store; Figure 3 – 307 – Store data in non-time series data store);
	a combination operator (e.g. additional business rules and practices; [0036]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and creating a message filter including the client ID of client device so if a message is read by gateway based on a match of the message filter, gateway may transmit the message to the associated client device and the message broker service which is hosted by the cloud platform as taught by Al-Fugqaha, Banks, and Sivasubramanian with the inclusion of storing time series data as taught by Crabtree because time series data is representative of the data stream.

With regard to claim 19, the instant claim present additional limitations similar to those of claim 8, and is rejected for similar reasons as claim 8.

With regard to claim 20, the instant claim present additional limitations similar to those of claim 9, and is rejected for similar reasons as claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444